Citation Nr: 1435560	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine with progressive right sciatica (also claimed as rheumatoid arthritis and osteoarthritis). 

2.  Entitlement to service connection for degenerative disc and joint disease of the cervical spine with progressive right sciatica (also claimed as rheumatoid arthritis and osteoarthritis).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.  The Veteran also served on active duty for training (ACDUTRA) from February 1995 to March 1995. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2011, the Board remanded the issues on appeal and the issue of entitlement to service connection for right calf strain to the RO for further development.  During the pendency of the appeal, an April 2012 rating decision granted the Veteran service connection for right calf strain and assigned an initial rating of 10 percent effective January 20, 2009.  Thus, the full benefits sought on appeal have been granted and that issue is no longer before the Board. 

In April 2014, the Board remanded the remaining issues on appeal for further development, for further action, to include additional development of the evidence, discussed briefly in the remand below.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claims. A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the AOJ complied with the directives of the May 2014 remand and no further development in that regard is required.  However, the Board's review of the claims file reveals that other development is needed before any appellate decision can be made.

With respect to National Guard service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Presumptions of soundness, aggravation, and regarding certain conditions that are considered to be chronic, per se, only apply to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  However, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

However, the 38 U.S.C.A. § 1111 presumption of soundness "requires that there be an examination prior to entry into the period of service on which the claim is based-here, the period of active duty for training.  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (presumption of sound condition attaches where there was an induction examination); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Because no examination was conducted prior to the Veteran's entry to the February to March 1995 period of ACDUTRA, the Board finds that the presumption of soundness does not apply with respect to this period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010). 

The Board's review of the record reveals that the Veteran has repeatedly maintained that his claimed neck and back conditions were aggravated while he was in the National Guard.  See January/February 2009Application for Compensation and/or Pension; January 2009 Statement in Support of Claim; and September 2009 NOD/Statement in Support of Claim.  Specifically, he alleges that "his back and neck conditions were seriously aggravated . . . during a National Guard physical fitness test."  September 2009 NOD/Statement in Support of Claim.  In addition, he asserts that his neck and back conditions began in the 1990s and, more precisely, in or around 1993.  See January/February 2009Application for Compensation and/or Pension, and January 2009 Statement in Support of Claim.  Medical evidence associated with the claims file appears to indicate that the Veteran's neck and back issues may have begun in or around 1991 or 1993, two to four years prior to the Veteran's period of ACDUTRA service from February to March 1995 in the National Guard.  See May 2014 VA Examination Report.  Because the VA examinations of record only address whether the Veteran's neck and back conditions had their onset during his ACDUTRA service from February to March 1995, the Board finds that a medical addendum opinion is also needed to determine whether his claimed conditions were aggravated by his ACDUTRA service from February to March 1995, based upon the Veteran's allegations and the evidence within the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA outpatient treatment records. 

2. Return the claims file to the May 2014 VA examiner in order to provide an additional addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should review the Veteran's claims folder and indicate in the report that the claims folder was reviewed. 

The VA examiner should answer the following questions:

(A) For the Veteran's currently diagnosed lumbar spine disorder: 

(i) Did such disability preexist his period of ACDUTRA service from February to March 1995?
(ii) If so, is it at least as likely as not (50 percent or greater probability) that such lumbar spine disorder was aggravated (worsened beyond the natural progression) by his ACDUTRA service from February to March 1995 in the National Guard?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

(B) For the Veteran's currently diagnosed cervical spine disorder:

(i) Did such disability preexist his period of ACDUTRA service from February to March 1995?
(ii) If so, is it at least as likely as not (50 percent or greater probability) that such cervical spine disorder was aggravated (worsened beyond the natural progression) by his ACDUTRA service from February to March 1995 in the National Guard?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should address the Veteran's statements about his cervical and lumbar spine, and set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation, the VA examiner must state so and further provide a reason for such conclusion. 

If the May 2014 VA examiner is unavailable, another qualified examiner should be asked to provide the opinion.  At the discretion of the new VA examiner, a new examination may be conducted in order to obtain such an opinion, and then one should be scheduled.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3. The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



